Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14, 16, 17 and 19 are objected to because of the following informalities:  The cited acronyms of “ITE” and “BTE” is not defined in the above cited claims. For purpose of continue examination, examiner is interpreting “ITE” as “in the ear” and “BTE” as “behind the ear”. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 6, 7, 9, 10, 13-16 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tran (US 2020/0268260 A1).
Claim 1. An ITE hearing instrumentality for use in an ear canal (¶0001-¶0002 and Fig.3D), comprising: a housing (Fig.3D and abstract, housing; ¶0002, housing shell for ITE hearing device); a receiver (Fig.3D and ¶0144, speaker 58) located within the housing; an earpiece (Fig.3D and ¶0144, earpiece 50) on the housing that is configured to mount the housing within the ear canal (¶0144, earpiece 50 placed on use in the ear canal with location on surface of the ear canal); and at least one biometric sensor on the earpiece (Fig. 3D and ¶0144, sensors 52 (detects ECG, EEG; ¶0012, biomarkers) positioned within earpiece 50). 
Claim 6, wherein the earpiece comprises a soft earpiece (¶0078, silicone or rubber). 
Claim 7, wherein the at least one biometric sensor on the earpiece comprises a plurality of biometric sensors on the earpiece (¶0144, one or more sensors 52). 
Claim 9, wherein at least one biometric sensor is a capacitive sensor or a resistive sensor (¶0130, the BI sensor measures capacitive component). 
Claim 10, wherein the biometric sensor is configured to sense a biomarker selected from the group consisting of arterial pressure, arterial pulse peaks, electrical signals used in an electrocardiogram ("ECG"), heart rate, heart rate variability, oxygen level, blood pressure, hydration, galvanic skin response, and the presence, absence, level or concentration of particular chemicals, enzymes, proteins or drugs (¶0012). 
Claim 13. A method, comprising the step of: sensing a first biomarker within a first ear canal with a first biometric sensor (Fig. 3D and ¶0144, sensors 52 (detects ECG, EEG; ¶0012, biomarkers) positioned within earpiece 50) that is pressed against the first ear canal (¶0144, earpiece 50 placed on use in the ear canal with sensors location on surface of the ear canal) by a portion of a first ITE hearing instrumentality (Fig.3D and ¶0002, ITE hearing device). 
Claim 14, further comprising the step of: sensing a second biomarker within the first ear canal with a second biometric sensor that is pressed against the first ear canal by the portion of the first ITE hearing instrumentality (¶0144, one or more sensors 52, earpiece 50 placed on use in the ear canal with sensors location on surface of the ear canal). 

Claim 16, wherein the first ITE hearing instrumentality includes an earpiece; and the first biometric sensor is pressed against the first ear canal by first ITE hearing instrumentality earpiece (¶0144, one or more sensors 52, earpiece 50 placed on use in the ear canal with sensors location on surface of the ear canal).
Claim 21, wherein the first biomarker is selected from the group consisting of arterial pressure, arterial pulse peaks, electrical signals used in an electrocardiogram ("ECG"), heart rate, heart rate variability, oxygen level, blood pressure, hydration, galvanic skin response, and the presence, absence, level or concentration of particular chemicals, enzymes, proteins or drugs (¶0012).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2020/0268260 A1) in view of Kaufman et al. (US 2015/0077245 A1).
Claim 2, Tran teaches the biometric sensor (see rejection for claim 1) and the hearing device can be connected wirelessly through an antenna (Tran, ¶0155).

Kaufman teaches a sensor apparatus that includes the biometric sensor and an antenna connected to the biometric sensor (Kaufman, Fig.1, antenna 28 and sensor 14 on monitoring device 12; ¶0036, monitoring device 12 (hearing device); ¶0035, monitoring device 12 in the ear auditory canal; ¶0023, sensor 14 monitors physiological characteristic). The motivation to combine Kaufman’s antenna connected to the biometric sensor with Tran’s hearing device is for antennae used for harvesting electromagnetic (Kaufman, ¶0031).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in where a sensor apparatus that includes the biometric sensor and an antenna connected to the biometric sensor as taught by Kaufman in Tran for antennae used for harvesting electromagnetic.

Claim 3, Tran does not teach a passive biometric sensor.
Kaufman teaches a passive biometric sensor (Kaufman, Fig.1, antenna 28 and sensor 14 on monitoring device 12; ¶0036, monitoring device 12 (hearing device); ¶0035, monitoring device 12 in the ear auditory canal; ¶0023, sensor 14 monitors physiological characteristic) (Kaufman, ¶0074, passive RFID tag incorporated into patient-worn device (sensor)). The motivation to combine Kaufman’s passive biometric sensor with Tran’s hearing device is for location determination (Kaufman, ¶0074).


Claim 4, Tran does no teach an active reader.
Kaufman teaches an active reader (Kaufman, ¶0074, active RFID tag incorporated into patient-worn device with fixed RFID reader). The motivation to combine Kaufman’s active reader with Tran’s hearing device is for location determination (Kaufman, ¶0074).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in where an active reader as taught by Kaufman in Tran for location determination.

Claim 5, Tran teaches wherein the housing includes an interior and an exterior (Tran, abstract and ¶0002, a custom housing and housing shell (inherent that a housing shell includes an interior and an exterior).
Tran does not teach the active reader includes a reader circuit within housing interior and an antenna, connected to the reader circuit, on the housing exterior.
Kaufman teaches the active reader includes a reader circuit within housing interior and an antenna, connected to the reader circuit, on the housing exterior (Kaufman, Fig.1, monitoring device 12 with antenna 28; ¶0032, monitoring device 12 with tracking device 12 for determining location; ¶0074, location determination using RFID reader incorporated into patient-worn device (sensor)). The motivation to combine Kaufman’s active reader includes a reader circuit within housing interior and an antenna, connected 
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in where active reader includes a reader circuit within housing interior and an antenna, connected to the reader circuit, on the housing exterior as taught by Kaufman in Tran for location determination.

Claim 20, Tran teaches the first biometric sensor and sensing the first biomarker.
Tran does not teach a passive sensor; and interrogating the first biometric sensor with an active reader.
Kaufman teaches a passive sensor (Kaufman, Fig.1, antenna 28 and sensor 14 on monitoring device 12; ¶0036, monitoring device 12 (hearing device); ¶0035, monitoring device 12 in the ear auditory canal; ¶0023, sensor 14 monitors physiological characteristic) (Kaufman, ¶0074, passive RFID tag incorporated into patient-worn device (sensor)); and interrogating the first biometric sensor with an active reader (Kaufman, ¶0074, RFID tag in the patient-worn device (sensor) is powered by the interrogating signal from the RFID reader). The motivation to combine Kaufman’s passive sensor; and interrogating the first biometric sensor with an active reader with Tran’s hearing device with first biometric sensor and sensing the first biomarker for location determination (Kaufman, ¶0074).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in where a passive sensor; and interrogating .

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2020/0268260 A1).
Claim 8, Tran does not explicitly traches wherein the earpiece is removably secured to the housing.
In an embodiment, Tran teaches a customized shell that is mountable to the hearing aid (Tran, ¶0076). The motivation is for create custom fit for an auditory canal of a user (Tran, ¶0002).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in where the earpiece is removably secured to the housing as taught by Tran for create custom fit for an auditory canal of a user.

8.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2020/0268260 A1) in view of Roehrlein et al. (US 2017/0028199 A1).
Claim 11, Tran teaches a hearing device (Tran, abstract), comprising: an ITE hearing instrumentality (Tran, Fig.3D and Fig.4B, ¶0002, ITE hearing device) and a BTE component (Tran, Fig.4B and ¶0148, connected to a behind-the-ear housing), operably connected to the ITE hearing instrumentality (¶0148, connected via cable 34).
Tran does not teach includes a microphone and a processor.
Roehrlein teaches a BTE includes a microphone and a processor (Roehrlein, Fig.3 and ¶0036). The motivation to configure Roehrlein’s BTE includes a microphone and a 
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to configure in where includes a microphone and a processor as taught by Roehrlein in Tran for provides sound processing functionality and facilitates a reduction in the size/weight of the external hearing assistance device.
Claim 12, the combination of Tran and Roehrlein teaches wherein the BTE component is connected to the ITE hearing instrumentality by a wired connection (Tran, ¶0148, via cable 34).

9.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2020/0268260 A1) in view of Robertson et al. (US 2021/0145351 A1).
Claim 17, Tran teaches deploying left and right earpieces (Tran, ¶0158) and Tran also teaches the earpiece sense a biomarker within a ear canal with a biometric sensor that is pressed against the ear canal by a portion of a ITE hearing instrumentality (see rejection for claim 13). 
Tran does not teach sensing a second biomarker within a second ear canal with a second biometric sensor that is pressed against the second ear canal by a portion of a second ITE hearing instrumentality.
Robertson teaches a second biomarker within a second ear canal with a second biometric sensor that is pressed against the second ear canal by a portion of a second ITE hearing instrumentality (Robertson, ¶0002, in ear sensors within wear’s ear canal 
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to configure in sensing a second biomarker within a second ear canal with a second biometric sensor that is pressed against the second ear canal by a portion of a second ITE hearing instrumentality as taught by Robertson in Tran for providing indications that received signals are in fact common to both ears and are thus not locally produced.

Claim 18, Tran does not teach wherein the first and second biomarkers are different biomarkers.
Robertson teaches wherein the first and second biomarkers are different biomarkers (Robertson, ¶0040, sense bio signals worn in both ears (left ear and right ear)). The motivation to modify Tran’s earpiece sense a biomarker within an ear canal to Robertson’s sense bio signals in both ears is for providing indications that received signals are in fact common to both ears and are thus not locally produced (Robertson, ¶0040).


Claim 19, the combination of Tran and Robertson teaches wherein the second ITE hearing instrumentality includes an earpiece; and the second biometric sensor is pressed against the second ear canal by second ITE hearing instrumentality earpiece (Tran, Fig.3D and ¶0144, earpiece 50 placed on use in the ear canal with sensors location on surface of the ear canal) (Tran, ¶0158, deploy left and right earpiece).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




March 03, 2022
/SIMON KING/Primary Examiner, Art Unit 2653